Opinion issued December 10, 2013.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-13-00584-CR
                           ———————————
                 JOSHUA ALPHONSE CONNER, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                       Trial Court Case No. 12-13686


                                 OPINION

      A trial court found Joshua Conner guilty of robbery and assessed

punishment at twenty years’ confinement after Conner pleaded true to violating the

terms of a deferred adjudication agreement. The trial court’s judgment assessed a

fine of $1,000, $910 in administrative fees, and $623 in court costs. On appeal,
Conner contends that the judgment should be modified (1) to delete the $1,000

fine, (2) to credit Conner for time served in a substance abuse treatment facility

from July 11, 2012 to January 2, 2013, (3) to delete the administrative fees, and

(4) to reduce the court costs. The State concurs with Conner’s first two issues. We

modify the judgment and affirm the trial court’s judgment as modified.

                                   Background

      In April 2012, Joshua Conner pleaded guilty to robbery. At a sentencing

hearing, the trial court deferred adjudication of guilt, placed Conner on deferred

adjudication community supervision for seven years, and assessed a fine of $1,000.

The trial court ordered that Conner serve a term of confinement and treatment in a

substance abuse facility as well as an after–care treatment plan. In April 2013, the

State moved to revoke the community supervision, alleging that Conner failed to

complete the after–care treatment plan. In May 2013, the State amended its motion

to add the allegation that Conner committed the offense of failure to identify to a

police officer. At the June 2013 revocation hearing, Conner pleaded true to both

allegations. The trial court found Conner guilty of robbery. The court assessed

punishment at twenty years’ confinement but did not orally pronounce a fine. The

trial court’s judgment, however, assessed a fine of $1,000, $910 in administrative

fees, and $623 in court costs.




                                         2
                                     Discussion

      Conner contends that the judgment should be modified (1) to delete the

$1,000 fine, (2) to credit Conner for time served in a substance abuse treatment

facility from July 11, 2012 to January 2, 2013, (3) to delete the administrative fees,

and (4) to reduce the court costs. The State agrees with Conner on issues (1) and

(2) but disagrees with Conner on issues (3) and (4). We modify the judgment to

delete the $1,000 fine and to credit Conner for time served in a substance abuse

treatment facility from July 11, 2012 to January 2, 2013. We address whether

sufficient evidence supports the trial court’s assessment of administrative fees and

court costs.

Standard of Review

      We review the sufficiency of the evidence to support the trial court’s

assessment of administrative fees and court costs by viewing all record evidence in

the light most favorable to the judgment. See Mayer v. State, 309 S.W.3d 552, 557

(Tex. Crim. App. 2010); Cardenas v. State, 403 S.W.3d 377, 382 (Tex. App.—

Houston [1st Dist.] 2013, pet. granted).

Analysis

      In a revocation of community supervision, a trial court “shall enter the

amount of restitution or reparation owed by the defendant on the date of

revocation.” TEX. CODE CRIM. PROC. ANN. art. 42.12 § 23(a) (West 2006). Here,


                                           3
the trial court assessed $910 in administrative fees and $623 in court costs against

Conner.

       Conner first contends that the State did not prove that he willfully failed to

pay the administrative fees imposed under the deferred adjudication agreement or

the court costs related to his sentencing hearing. The State, however, did not have

this burden of proof because its basis for revocation was not that Conner willfully

failed to pay these fees and costs. Rather, the State based its motion for revocation

on Conner’s failure to complete the after–care treatment plan and his failure to

identify to a police officer.

       Conner next contends that insufficient evidence supports the trial court’s

implied finding that he failed to pay the administrative fees imposed under the

deferred adjudication agreement and the court costs related to his sentencing

hearing.      The trial court’s Revocation Restitution/Reparation Balance Sheet,

however, reflects that Conner owed these costs at the time of the judgment.

Conner proffers no evidence that he paid any of these fees or costs. The balance

sheet provides sufficient evidence that Conner owed $910 in administrative fees

and $623 in court costs. See Strother v. State, No. 14-12-00599-CR, 2013 WL
4511360, at *3 (Tex. App.—Houston [14th Dist.] Aug. 22, 2013, pet. filed) (mem.

op.,    not      designated     for   publication)   (holding    that    Revocation




                                           4
Restitution/Reparation Balance Sheet provided sufficient evidence that defendant

owed administrative fees).

         Conner alternatively asserts that the supervision fees 1 should be reduced

from $360 to $90 because he spent only one and a half months completely out of

custody—the remainder he spent in a substance abuse treatment facility or an

after–care treatment facility. 2 Nothing in the deferred adjudication agreement,

however, suggests that supervision fees accrue only while Conner is out of

custody. The supervision fees accrued for over five months. 3 Sufficient evidence

thus supports the trial court’s assessment of $360, or six months’ worth of

supervision fees.




1
    The supervision fees are included in the administrative fees.
2
 Under the deferred adjudication agreement, Conner is obligated to pay $60 per
month in supervision fees.
3
  The trial court waived the supervision fees until January 2, 2013, and Conner’s
revocation hearing took place on June 3, 2013.
                                            5
                                   Conclusion

      Because sufficient evidence supports the trial court’s assessment of $910 in

administrative fees and $623 in court costs, we do not modify that portion of the

judgment. But we modify the judgment to delete the $1,000 fine and to credit

Conner for time served in a substance abuse treatment facility from July 11, 2012

to January 2, 2013. Accordingly, we affirm the judgment as modified.




                                            Jane Bland
                                            Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Publish. See TEX. R. APP. P. 47.2(b).




                                        6